Citation Nr: 1708723	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder strain, to include as secondary to a service-connected right shoulder disability.

2.  Entitlement to an initial evaluation for irritable bowel syndrome (IBS) in excess of 10 percent, prior to October 20, 2015.

3.  Entitlement to an increase evaluation for IBS is excess of 30 percent on and after October 20, 2015.

4.  Entitlement to an increase evaluation for the Veteran's service-connected migraines prior to October 20, 2015.

5.  Entitlement to an evaluation for migraines in excess of 30 percent, on and after October 20, 2015.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marines from July 2002 to August 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A hearing was held before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.

During the pendency of the appeal, in a March 2013 rating decision, the RO increased the evaluation for the Veteran's IBS to 10 percent effective from August 2, 2011.  Additionally, in January 2016 the RO increased the evaluations for the Veteran's service-connected IBS and migraine headaches to 30 percent, effective October 20, 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  During the November 2016 Board hearing, the Veteran informed the Board that he was satisfied with the 30 percent evaluations assigned for his IBS and migraine headaches.

2.  For the period on appeal, prior to October 20, 2015, the evidence is at least evenly balanced as to whether the Veteran's service-connected migraines more nearly approximates prostrating attacks occurring on an average once a month over last several months.

3.  For the period on appeal, prior to October 20, 2015, the evidence is at least evenly balanced as to whether the Veteran's service-connected IBS is severe with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria are met to establish a 30 percent evaluation for the Veteran's IBS, prior to October 20, 2015.  However, the criteria for an evaluation in excess of 30 percent have not been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.114; Diagnostic Code 7319 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria are met to establish a 30 percent evaluation for the Veteran's migraines, prior to October 20, 2015.  However, the criteria for an evaluation in excess of 30 percent have not been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124(a); Diagnostic Code 8100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for migraine headaches, and IBS.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required as the purpose that the notice is intended to serve has been fulfilled.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher evaluation for migraines and IBS.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claims decided herein.  Moreover, the Veteran has not identified any other outstanding records that are relevant to the issues being decided herein.

The Board notes that the Veteran was afforded VA examinations in June 2011, and October 2015 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed in further detail below, while the Board ultimately finds that other evidence of record is more probative than the VA examinations in this case, it also finds that the VA examinations are nevertheless adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination that addresses the rating criteria that are relevant to rating the disability in this case. 

Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of this claim, and did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and analysis

Initially, the Board notes that the Veteran's service-connected IBS and migraines are currently rated at 30 percent effective October 20, 2015, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319 and 38 C.F.R. § 4.124a, Diagnostic Code 8100, respectively.  The Veteran and his representative have indicated that he is satisfied with the 30 percent evaluation.  See Bd. Hrg. Tr. at 5.  As such, the Board finds that the 30 percent evaluation, effective October 20, 2015, represents a full grant of benefits sought on appeal with regard to these issues.  See Massie v. Shinseki, 25 Vet.App. 123, 131 (2011) ("[T]he Board . . . was entitled to assume that the arguments presented by [the Veteran] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely"); see also Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, the following decision will address the Veteran's current evaluations that are less than 30 percent disabling.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where, as here, entitlement to service-connection has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  In this case, as explained below, a uniform evaluation is warranted.

Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'"  (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Competence must be distinguished from credibility.  Competence is "a legal concept determining whether testimony may be heard and considered;" credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Id. at 469. 

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
 § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Headaches

In this case, the Veteran's migraine disability has been assigned a non-compensable evaluation, effective August 2, 2011, and a 30 percent evaluation, effective October 20, 2015, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under that diagnostic code, migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a (2016).

Neither the rating criteria, nor the Court, have defined "prostrating." Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).  The Court has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Id. at 445.  Thus, migraines need not actually "produce" severe economic inadaptability to warrant a 50 percent rating.  Id. at 445-46.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 30 percent rating for his headaches for the entire period on appeal.  In that regard, the Board finds that the evidence of record, to include the Veteran's lay statements, and his VA treatment records, shows that he has experienced headaches multiple times per month or on a weekly basis.

The Veteran was first afforded a VA examination for headaches in June 2011.  At that time, the Veteran indicated that when he had headaches, he was able to take care of some chores, but was unable to go to work.  He reported that the headache pain intensity was 7 out of 10, and that he experienced headaches on the average of three times per week, which last for 5 hours.  The Veteran then indicated that that his activities were limited during flare-ups.  The examiner ultimately diagnosed the Veteran with migraine headaches with sensitivity to light and noise.  However, the examiner did not opine as to whether the Veteran's headaches were prostrating.  Thus, the Board finds that the June 2011 examination is of limited probative value.

The Veteran was afforded another VA examination in October 2015 in connection with his claim.  At that time, the Veteran indicated that his symptoms were constant head pain, pulsating or throbbing head pain, pain on both sides of the head, and pain worsening with physical activity.  The Veteran also had non-headache symptoms associated with his migraines such as nausea, sensitivity to light, and sensitivity to sound.  Significantly, the examiner noted that the Veteran had characteristic prostrating attacks of migraine once every month.  The examiner then stated that the Veteran's prostrating and prolonged attacks of migraines are not productive of severe economic inadaptability.  The Board finds that the October 2015 VA examination is of substantial probative value.  However, the Board notes that the examiner did not discuss when the Veteran's headaches became prostrating nor did she discuss if the Veteran's migraines had worsened or changed over time.  

In that regard, the Veteran indicated that the symptomatology of his migraines were the same throughout the entire appeal period.  Indeed, the Veteran's representative indicated that the symptomatology is identical as far as the rating criteria.  See Bd. Hrg. Tr. at 4.  Moreover, the Veteran indicated that he had a consistent disability picture.  Id. at 5.  

The Board finds that the Veteran has competently and credibly reported his symptomatology.  The Veteran is competent to provide evidence about what he has experienced or observed.  As discussed above, at the June 2011 VA examination, the Veteran indicated that he had multiple headaches per week, and that his activities were limited during flare-ups.  Moreover, the Veteran stated that he usually sleeps to relieve his migraine pain.  See June 2013 VA treatment record.  
Further, the Veteran's statements are credible.  In that regard, VA treatment records show that the Veteran consistently complained of headaches occurring multiple times per week.  See June 2013 VA treatment record; June 2015 VA treatment record.  Indeed, the Board notes that the Veteran has consistently indicated that his migraines occur frequently and VA treatment records have supported that assertion.  

After careful review of the evidence of record, lay and medical, the Board finds that the Veteran's service-connected migraines more nearly approximate the criteria for a 30 percent evaluation for the entire period on appeal.  In making this determination, the Board notes that the occurrence of weekly headaches is very frequent.  The evidence of record also shows that the Veteran had characteristic prostrating attacks of migraine.  Notably, the Veteran would sleep to relieve his symptoms, the Veteran was unable to go to work, and the October 2015 VA examiner noted that the Veteran had characteristic prostrating attacks of migraine.  Thus, the Board finds that the Veteran does have characteristic prostrating attacks of migraine that occur on an average once a month.  

Resolving all doubt in the favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 30 percent evaluation, prior to October 20, 2015, under Diagnostic Code 8100.  The Board also finds that there are no other potentially applicable diagnostic codes.  Indeed, Diagnostic Code 8100 specifically governs the evaluation of the Veteran's disability.  There has also been no assertion that any other diagnostic code is applicable.  


IBS

The Veteran's IBS has been assigned a 10 percent evaluation effective August 2, 2011, and a 30 percent evaluation effective October 20, 2015, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319.

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated non-compensably (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 30 percent rating for his IBS for the period prior to October 20, 2015.  In that regard, the Board finds that the evidence of record, to include the Veteran's lay statements, and his VA treatment records, shows that he has experienced severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

The Veteran was first afforded a VA examination in June 2011.  At that examination, the examiner diagnosed the Veteran with IBS.  The examiner stated that the intestinal condition causes diarrhea, alternating diarrhea and constipation, and abdominal pain.  While, the examiner noted that the Veteran's symptoms occur as often as 3 times per week and last for an hour; the examiner did not address whether the Veteran had more or less constant abdominal distress.  Thus, the June 2011 VA examination is of limited probative value.

The Veteran was provided another VA examination in October 2015.  At that examination, the examiner confirmed the Veteran's diagnosis of IBS.  The examiner noted that the Veteran's symptoms include cramping with diarrhea and nausea with abdominal cramping.  The examiner further noted that the Veteran does have more or less constant episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  The Board finds that the October 2015 VA examination is of substantial probative value.  However, the examiner did not discuss if the Veteran's IBS had worsened over time or changed in any way.

Similar to the Veteran's contention regarding his migraines, the Veteran asserted that he suffered the same symptoms for his IBS at the June 2011 VA examination and the October 2015 VA examination.  See Bd. Hrg. Tr. at 4.  The Veteran testified that the same symptoms recorded at the October 2015 VA examination were present during the June 2011 examination.  Id.

Once again, the Board finds that the Veteran has competently and credibly reported his symptomatology.  As stated above, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno, 6 Vet.App. at 469.  In that regard, the Veteran clearly stated that he had diarrhea, abdominal pain, and constipation at the June 2011 examination.  Additionally, the Veteran has consistently complained of constipation and diarrhea throughout the appeal period, and VA treatment records support his complaints.  See August 2012 VA treatment record; October 2012 VA treatment record.

After careful review of the evidence of record, lay and medical, the Board finds that the Veteran's service-connected IBS more nearly approximate the criteria for a 30 percent evaluation for the entire period on appeal.  In making this determination, the Board notes that the Veteran has diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Resolving all doubt in the favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 30 percent evaluation under Diagnostic Code 7319.  The Board also finds that there are no other potentially applicable diagnostic codes.  Indeed, Diagnostic Code 7319 specifically governs the evaluation of the Veteran's disability.  There has also been no assertion that any other diagnostic code is applicable.


ORDER

Entitlement to an initial evaluation for IBS in excess of 10 percent, prior to October 20, 2015 is granted.

Entitlement to an initial compensable evaluation for the Veteran's service-connected migraines is granted

Entitlement to an increase evaluation for IBS is excess of 30 percent on and after October 20, 2015 is denied.

Entitlement to an increase evaluation for migraines in excess of 30 percent, on and after October 20, 2015 is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for a left shoulder strain, the Board finds that the June 2011 VA examination report and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a claim . . . , even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  At that examination, the examiner noted that the Veteran's left shoulder showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding.  Ultimately, the examiner opined that the Veteran did not have a diagnosis because there was no pathology to render a diagnosis.  

However, the Board notes that the Veteran has asserted that he still has intermittent pain in his left shoulder and that his shoulder pain is related to service.  Moreover, the Veteran testified that his left shoulder has intermittent pain on movement, which includes popping and clicking, that he believes may be related to his service-connected right shoulder disability.  See Bd. Hrg. Tr. at 12.  In this regard, the Veteran asserted that he compensated for his service-connected right shoulder disability by using his left shoulder.  Id.  Thus, the Veteran should be afforded a new VA examination to determine the nature and etiology of any left shoulder disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder pain.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

The examiner should note that disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a left shoulder disability that manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's left shoulder disability was caused or aggravated by the Veteran's service-connected right shoulder disability.  Specifically, the examiner should address the Veteran's assertion that he compensates for his right shoulder pain by using his left shoulder.  See Bd. Hrg. Tr. at 12.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


